By the Court.

Benning, J.
delivering the opinion.
The arbitrators, through mistake or ignorance, of law or fact, failed to state in the award, that King “ was to use the mill-dam and water, as it was at the time” of the making of the award. The matter thus omitted, was of the fupt importance, to King.
Ought the award to stand in the face of such an omission, thus made by mistake or ignorance of law or fact ? I think not.
I think, that if there is a mistake of law or fact in an award, the award is subject to be set aside, either at law or in equity. This opinion has the support, as it appears to me, of the cases that had been decided in England, at the time when the *267a w of England was adopted by Georgia. Comeforth vs. Geer, 2 Vern. 705; Anon. 3 Atk. 644; Ridout vs. Pain, 3 Atk. 486; Richardson vs. Nourse, 3 B. and Ald. 237; 3 Burr, 1258-’9. 1 Ves. Jr. 369; Anderson vs. Darcy, 18. Ves. 447.
There are decisions of a modern date in England, to the effect, that if an award is good on its face, it is not to be impeached on the ground of mere mistake. See the cases stated in Russell on Arbitrators 300. One of the very last cases, however, is directly to the contrary of these. It was made in In re, Hall & Hinds,2 Mann. and Gr. 846.
I prefer to follow the earlier cases.
For this omission then, the award ought, in my opinion to be set aside ; unless Armstrong will agree that the matter omitted, shall make a part of the award.
There are mistakes against King in the account, to the amount of about $100;' but there is also a mistake against Armstrong, to the amount of $100. These opposite mistakes correct each other. So there is nothing in these mistakes to affect the award.
Judgment reversed, conditionally.